The Honorable Kevin Smith State Senator 1609 Coker-Hampton Drive Stuttgart, Arkansas 72160
Dear Senator Smith:
This is in response to your request for an opinion on the following question regarding the distribution of insurance premium tax monies to rural fire departments:
  Does the Cleveland County Intergovernmental Council have precedence over the Cleveland County Quorum Court in determining the distributions of such funds provided by Act 833 of 1991?
I have enclosed a copy of Op. Att'y Gen. No. 93-118, recently issued by this office, which answers your question in the affirmative.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure